EXAMINER’S AMENDMENTS AND NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendments
Examiner’s Amendments (“E/As”) to the record appear below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for these E/As was given in a 6-1-22 interview with John Johnson, III, Esq. (# 58,367). The application has been amended as follows:
Claim 1 is re-written in full as follows: --A contaminate-sequestering coating, comprising a network of hydrolyzed silane compounds including a plurality of fluorinated functionalities, wherein the network of hydrolyzed silane compounds includes a fluorinated silane comprising (i) a hydrophilic polar head region, wherein the polar head region comprises one or multiple units of ethylene glycol (EG) functionality; (ii) a fluorine-containing region; and (iii) an anchor region including a silicon atom.--
Claims 2-4, 9-10, and 13-17 are canceled.

Response to Arguments
Applicant's 5-26-22 arguments vis-à-vis the specification objection, simply stating that the objection was addressed by the 5-26-22 amendments thereto, have been fully considered and are persuasive in view of said amendments.  The objection is withdrawn.
Applicant's 5-26-22 arguments vis-à-vis rejections under 35 U.S.C. 112, simply stating that the rejections were addressed by the 5-26-22 claim amendments, have been fully considered but are moot in view of the cancellation of the so-rejected claims in the E/As above.
Applicant's 5-26-22 arguments vis-à-vis prior art rejections, simply stating that the rejections were addressed by the 5-26-22 claim amendments, have been fully considered but are moot in view of the E/As above, which prevented obviousness rejections under 35 U.S.C. 103 over Fu et al., US 2015/0252407 (published 9-10-15) (“Fu”).  See Fu at, e.g., par. 38-42 and 63-66 (obviousness of mercapto-propyl-tris(2-methoxyethoxy) silane given the general formula RxSiY(4-x), the appropriate structures for R and Y, and the specific recitations of mercapto-propyltri(m)ethoxysilane and vinyl-tris(2-methoxyethoxy) silane); MPEP 2144.06 & 2144.07.

Allowable Subject Matter
Claims 1, 5-8, and 11-12 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for allowance: regarding independent claim 1, the most pertinent prior art of record appears to be Kirby et al., US 6,865,939 (2005) (“Kirby”), whose teachings and suggestions are in the 3-11-22 Office Action.  Claim 1 has been allowed over Kirby, however, because Kirby does not teach or suggest that its network of hydrolyzed silanes includes a fluorinated silane comprising features (i)-(iii) as detailed in the above E/A to claim 1, where the polar head region comprises ≥1 EG functionality, as required by the claim.  Note that simply replacing Kirby’s ethoxy groups (bound to Si), which by themselves are monodentate ligands, with an (EG)x group (EG1 being a bidentate ligand, EG2 being a tridentate ligand, and so on) would not appear to be a prima facie obvious variation as doing so would materially change the fluorinated silane’s structure, properties, and/or principle of operation.  MPEP 2143.01 VI.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ June 1, 2022
Primary Examiner
Art Unit 1736